Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-7, 11, 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6-7 of copending Application No. US 16/395,075.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1, 4, 6-7, 11, 13-15 of the instant application claim the same invention as the aforementioned patent but in a broader way. Therefore, the claims of the instant application are encompassed by the claims 3 and 6-7 of the copending Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8-9 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 6-7 of Copending Application U.S. 16/395,075 in view of Farber et al. [US 9,734,645]. 

Per claims 8 and 17.  Copending Application discloses all the limitations, except for not explicitly mention the delay in the control module is in a range between about 1 to 15 seconds.  Farber further teaches “at step 704 and when the control circuit 201 determines that it cannot ascertain whether the remote peripheral platform is presently able to carry out the given functionality, the control circuit 201 can responsively prevent the movable barrier operator from carrying out the particular function. Accordingly, and by way of example, a failure to receive an acknowledgement transmission (for example, with a predetermined period of time, such as 500 milliseconds, one second, five seconds, or some other duration of choice)” [col. 14, lines 10-19] The delay period is 5 seconds for light fixture to response to alert signal.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to have a delay period of 5 seconds as taught by Farber to the Copending above, in order to provide an adequate time for better response, because the response signal may have been interference due to obstruction within the garage.   

Per claim 9.  Copending Application discloses all the limitations, except for not explicitly mention a door controller in communication with the control module and response to the door command to control a motor to change the status of the garage door. Farber discloses a door controller (e.g. control circuit 210; Fig. 2) coupled to motive component (209) for controller a motor [col. 5, lines 63 to col. 6, lines 1-12] and the door controller also being in communication with the wireless controller and configured to generate and communicate a signal to the wireless controller to activate a light on a remote fixture [col. 13, lines 42-52].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement a door controller in response to the door command to control a motor to change the status of the garage door as taught by Farber to the Copending Applicant above, for the benefit of enhancing the operation to garage door, because the change to the status command signal is being processed by the door controller before signaling to the motor. 

Per claim 18. Copending Application discloses all the limitations, except for not explicitly mention of receiving a change-door-status command from a wall console.  Farber further teaches a wall console (e.g. end-user interface 113, which can be a wall mounted button and open-door indicator and a like) [col. 6, lines 1-10].  The wall mounted button can be considered as a wall console commonly used for transmitting command to barrier controller.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to recognize that the wall mounted button or wall console taught by Farber, which configured to transmit the change-door-status command to control module and an on-light signal to  remote fixture light, the wall console would provide a benefit of convenience to user, because wall console commonly mounted at a location that easy access by user (e.g. near home entry door) and be able to control the garage barrier operator without a remote control.    

Claims 2-3, 5, 10, 12, 16, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 6-7 of Copending Application U.S. 16/395,075 in view of Deneen et al. [US 2016/0300415; Deneen].
Per claim 2. .  Copending Application discloses all the limitations, except for not explicitly mention, except for not explicitly mention using a Bluetooth to communicate.  Deneen teaches wireless controller 20 using Bluetooth to communicate with other wireless remote components (e.g. position detectors) associated with garage door system [Fig. 2, para. 0027 and 35-36].  Thus, Bluetooth communication can be applied to any appropriate wireless remote platforms, including the light fixture 116.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the Bluetooth taught by Deneen to the light fixture of Copending Application for the benefit of convenience and quick established link, because both garage controller and fixture light controller are locally located within the garage and the Bluetooth technology is commonly used for short range communication.    

Per claim 3. Copending Application discloses all the limitations, Copending Application further teaches remote fixture comprises a microprocessor for wirelessly returning an acknowledge signal indicating receipt of the light or sound command to actuate the remote fixture [see claim 3 of Copending].

Per claim 5.  Copending Application discloses all the limitations, except for not explicitly mention a Bluetooth to communicate.  Deneen teaches wireless controller 20 using Bluetooth to communicate with other components (e.g. position detectors) associated with garage door system [Fig. 2, para. 0027].  With that, Bluetooth communication can be applied to light fixture for communicating with controller.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the Bluetooth to the controller as taught by Deneen to the system of Copending for the benefit of convenience for locally communication, because with Bluetooth technology the link between two devices can be established quickly.  

Per claim 10. Copending Application discloses all the limitations, except for not explicitly mention that the control module further comprises a Wi-Fi transceiver configured to receive the change-door-status command from a remote Internet access device.  Deneen teaches an automatic transmission of a barrier status and change of status over a network comprising, a control module 20 communicated to receive the change-door-status command from a remote Internet access device [see Abstract and para. 0027].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the Internet to the controller as taught by Deneen to the controller of Faber for the advantage of convenience, because nowadays access to Internet is mostly everywhere that user is able to communication to garage system via Internet. 

            Per claim 12. Copending Application discloses all the limitations, except for not explicitly mention of receiving a change-door-status command from an Internet access device. Deneen teaches an automatic transmission of a barrier status and change of status over a network comprising, a control module 20 communicated to receive the change-door-status command from a remote Internet access device [see Abstract and para. 27].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the Internet to the controller as taught by Deneen to the controller of Copending for the advantage of convenience, because wherever Internet communication is available user is able to control garage system. 

Per claim 16.  Copending Application discloses all the limitations, except for not explicitly mentions of transmitting the alert signal via a Bluetooth low energy radio link. Deneen teaches wireless controller 20 using Bluetooth to communicate with other components (e.g. position detectors) associated with garage door system [Fig. 2, para. 0027].  With that, Bluetooth communication can be applied to light fixture for communicating with controller.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the Bluetooth low energy to the controller as taught by Deneen to the system of Copending for the benefit of convenience for locally communication and energy conserving, because with Bluetooth technology for short range communication the link between two devices can be established quickly and save energy.  

	Per claim 19. Copending Application discloses all the limitations, except for not explicitly mention of comparing a change door status command to a current position of a garage door and generating alert signal only if the change-door-status command is different than the current position of the garage door.  Deneen further teaches that the garage door status monitored by position detector transmitted to the control module 20 and wirelessly transmitted to user [para. 0027-0028] and the change of status command in the reverse direction to the control module, thereby actuating the door operator 50 to carry out the command, opening the garage door if closed, and closing the garage door if open [para. 30] With those teachings, the current position of a garage door is being monitored and stored at control module for comparing with the change of status command, if appropriate and generates alert signal.  Thus, it would have been one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the concept of storing current position of garage door for carry out the change of status command, if it is appropriated (e.g. reverse direction) and generates the alert signal only if the change-door-status command is different than the current position (e.g. reverse direction) as taught by Deneen, for the benefit of convenience and conserve energy, because if current position is identical with change of status command desired, preventing any redundancy operation on the garage door module, including generate alert signal.

Per claim 20.  Copending Application discloses all the limitations, except for not explicitly mention to route said garage door position information to a wireless interface for transmission to said Internet access device; cause said change-door-status command to generate a light or sound (116) command to a Bluetooth wireless controller.  
Deneen teaches an automatic barrier system comprising, an Internet based system for remotely monitoring and changing the open/closes door status of a garage door [Abstract] and a Bluetooth network to communicate with remote components associated with garage door system [para. 0027, 0035-36].  With that, Bluetooth technology can be applied to other remote peripheral platform (e.g. light fixture) and Internet technology applicable to change status of garage door.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the Bluetooth communication to controller of light fixture as taught by Deneen to the system of Farber, for the benefit of convenience and quick link between two devices, because garage door controller and fixture light controller are locally located within a close range communication, such as near the door closure. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 8-9, 11, 15 and 17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Farber et al. [US 9,734,645; Farber].

Per claim 1. Farber discloses a garage door status monitoring and control system, comprising:  [Figs. 1-2]
a control module (101, 201) comprising a programmable platform configured to: 
receive a change-door-status command to change a position of a door (e.g. command signal from end-user interface 112, 113 and 208 to close/open door)  [col. 3, lines 31-40]; 
in response to the change-door-status command, generate and communicate a light or sound command to a wireless controller (e.g. transceiver 203), (the control circuit 201 generates a light command signal and transmitted to transceiver 203 to transmit to a remote platforms (e.g. light fixture 116  flash its light as a visual warning that the movable barrier is about to imminently carry out an automatic closure of the movable barrier) [col. 13, lines 25-62], 
Farber further teaches [Fig. 7] “step 703 the control circuit 201 determines that the remote peripheral platform is presently able to carry out a given functionality. For example, when the remote peripheral platform comprises a light fixture, this can comprise determining that the light fixture is presently available and able to respond to the control circuit's command to flash a warning/alert light. By one approach, this determination can be based, at least in part, upon receiving an acknowledgement transmission (as described above) from the remote peripheral platform in response to the aforementioned message. Upon making this determination, this step 703 then provides for responsively permitting a particular function to be carried out by the movable barrier operator. This can comprise, for example, permitting the movable barrier operator to carry out a timer-to-close function or a remote-close function. This can also comprise, if desired, having the remote peripheral platform carry out the given functionality (for example, by having the light fixture flash its light as a visual warning that the movable barrier is about to imminently carry out an automatic closure of the movable barrier).”  [col. 13, lines 41-62] and further teaches “step 704 and when the control circuit 201 determines that it cannot ascertain whether the remote peripheral platform is presently able to carry out the given functionality, the control circuit 201 can responsively prevent the movable barrier operator from carrying out the particular function. Accordingly, and by way of example, a failure to receive an acknowledgement transmission (for example, with a predetermined period of time, such as 500 milliseconds, one second, five seconds, or some other duration of choice) from the remote peripheral platform in response to the aforementioned transmitted message can provide a basis for prohibiting the given functionality.” [col. 14, lines 10-21] Thus, the delay period is the predetermined period for light fixture responses the acknowledgement signal, if acknowledgement signal received, control circuit carry out timer-to-close function, if no acknowledgement signal received, control circuit carry out signal to a particular function (e.g. stop timer-to-close function). The acknowledgement signal is set to be received within a predetermined time delayed and the control circuit generated a command signal based upon the responsive of the acknowledgement signal (e.g. door close or remain open), which constitutes a delay period of time after communicating the light or sound command to the wireless controller; and only after the delay (e.g. acknowledge period) generate a door command corresponding to said change- door-status command to change the position of the door.

Per claim 8. Farber discloses all the limitations as described above, Farber further teaches “at step 704 and when the control circuit 201 determines that it cannot ascertain whether the remote peripheral platform is presently able to carry out the given functionality, the control circuit 201 can responsively prevent the movable barrier operator from carrying out the particular function. Accordingly, and by way of example, a failure to receive an acknowledgement transmission (for example, with a predetermined period of time, such as 500 milliseconds, one second, five seconds, or some other duration of choice)” [col. 14, lines 10-19] The delay period is 5 seconds for light fixture to response to alert signal.  

Per claim 9. Farber discloses all the limitations as described in claim 1 above, Farber further discloses a door controller (e.g. control circuit 210; Fig. 2) coupled to motive component (209) for controller a motor [col. 5, lines 63 to col. 6, lines 1-12] and the door controller also being in communication with the wireless controller and configured to generate and communicate a signal to the wireless controller to activate a light on a remote fixture [col. 13, lines 42-52].

Per claim 11. Farber discloses a method of monitoring status and controlling a garage door with a jackshaft operator [col. 3, line 10], comprising: 
generating and wirelessly communicating an alert signal (e.g. message) from the jackshaft operator to a remote fixture (116) [Fig. 2, col. 13, lines 25-28]; 
receiving an acknowledgement at the jackshaft operator from the remote fixture indicating that the remote fixture received the alert signal (col. 12, lines 52-67); 
in response to receiving the acknowledgement, delaying for a period of time sufficient for the remote fixture to alert observers of imminent movement of the garage door (e.g. timer-to-close function; delayed time before close) [col. 13, lines 10-20 and 53-62]; 
Farber further teaches [Fig. 7] “step 703 the control circuit 201 determines that the remote peripheral platform is presently able to carry out a given functionality. For example, when the remote peripheral platform comprises a light fixture, this can comprise determining that the light fixture is presently available and able to respond to the control circuit's command to flash a warning/alert light. By one approach, this determination can be based, at least in part, upon receiving an acknowledgement transmission (as described above) from the remote peripheral platform in response to the aforementioned message. Upon making this determination, this step 703 then provides for responsively permitting a particular function to be carried out by the movable barrier operator. This can comprise, for example, permitting the movable barrier operator to carry out a timer-to-close function or a remote-close function. This can also comprise, if desired, having the remote peripheral platform carry out the given functionality (for example, by having the light fixture flash its light as a visual warning that the movable barrier is about to imminently carry out an automatic closure of the movable barrier).”  [col. 13, lines 41-62] and further teaches “step 704 and when the control circuit 201 determines that it cannot ascertain whether the remote peripheral platform is presently able to carry out the given functionality, the control circuit 201 can responsively prevent the movable barrier operator from carrying out the particular function. Accordingly, and by way of example, a failure to receive an acknowledgement transmission (for example, with a predetermined period of time, such as 500 milliseconds, one second, five seconds, or some other duration of choice) from the remote peripheral platform in response to the aforementioned transmitted message can provide a basis for prohibiting the given functionality.” [col. 14, lines 10-21] Thus, the delay period is the predetermined period for light fixture responses the acknowledgement signal, if acknowledgement signal received, control circuit carry out timer-to-close function, if no acknowledgement signal received, control circuit carry out signal to stop timer-to-close function. With the predetermined period set for acknowledgement signal and timer-to-close function carry out when acknowledgement signal received, constitute a delay period of time after communicating the light or sound command to the wireless controller; and only after the delay, generate a door command corresponding to said change- door-status command to change the position of the door.

Per claim 15. Farber further discloses the alert signal is a command for the remote fixture 116 to flash a light or make a sound [Fig. 2, col. 13, lines 42-52].

 Per claim 17. The method step limitations are similar to those in system claim 8 above, that the rejection would be in the same manner.  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farber et al.
  
Per claim 18. Farber discloses the wirelessly communicating an on-light command from the jackshaft operator to the remote fixture 116 as described in claim 11 above, except for not explicitly mention of receiving a change-door-status command from a wall console.  Farber further teaches a wall console (e.g. end-user interface 113, which can be a wall mounted button and open-door indicator and a like) [col. 6, lines 1-10].  The wall mounted button can be considered as a wall console commonly used for transmitting command to barrier controller.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to recognize that the wall mounted button or wall console taught by Farber, which configured to transmit the change-door-status command to control module and an on-light signal to  remote fixture light, the wall console would provide a benefit of convenience to user, because wall console commonly mounted at a location that easy access by user (e.g. near home entry door) and be able to control the garage barrier operator without a remote control.    

11.	Claims 2-7, 10, 12, 16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farber et al. in view of Deneen et al. [US 2016/0300415; Deneen].
Per claim 2. Farber discloses the wireless controller communicated with light fixture, obstacle detector and etc. [Fig. 2], except for not explicitly mention using a Bluetooth to communicate.  Deneen teaches wireless controller 20 using Bluetooth to communicate with other wireless remote components (e.g. position detectors) associated with garage door system [Fig. 2, para. 0027 and 35-36].  Thus, Bluetooth communication can be applied to any appropriate wireless remote platforms, including the light fixture 116.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the Bluetooth taught by Deneen to the light fixture of Faber for the benefit of convenience and quick established link, because both garage controller and fixture light controller are locally located within the garage and the Bluetooth technology is commonly used for short range communication.    

Per claim 3. Farber further discloses the remote fixture comprises a microprocessor for wirelessly returning an acknowledge signal indicating receipt of the light or sound command to actuate the remote fixture [col. 13, lines 42-52].

Per claim 4. Farber further discloses the remote fixture is configured to communicate the acknowledge signal to the wireless controller, and the wireless controller is configured to communicate the acknowledge signal to the control module, and wherein the control module is configured so that receipt of the acknowledge signal authorizes the control module to generate the door command, and the absence of receipt of the acknowledge signal during the period of time prevents the generation of the door command [col. 14, lines 10-21].

Per claim 5. Farber discloses the wireless controller communicated with light fixture, obstacle detector and etc. [Fig. 2], except for not explicitly mention using a Bluetooth to communicate.  Deneen teaches wireless controller 20 using Bluetooth to communicate with other components (e.g. position detectors) associated with garage door system [Fig. 2, para. 0027].  With that, Bluetooth communication can be applied to light fixture for communicating with controller.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the Bluetooth to the controller as taught by Deneen to the system of Faber for the benefit of convenience for locally communication, because with Bluetooth technology the link between two devices can be established quickly.  

Per claim 6. Farber and Deneen made obvious in claim 2 above, Farber further discloses the remote fixture comprises a light or sounder 116 [Fig. 2].

Per claim 7. Farber and Deneen made obvious in claim 2 above, except for not explicitly mention the remote fixture comprises both a sounder and a light. Farber further suggests “remote peripheral platform might comprise, a second light fixture, an audible-announcing fixture, or essentially any other remote platform of choice” [col. 13, lines 42-39].  Thus, it have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to find it obvious of choice to employ both sounder and light to the garage door system for the advantage of increasing the warning signal to user, because with the combination of both visible warning and audible warning user be able to observe the warning signal at any environment condition, such as day time and night time. 

Per claim 10. Farber discloses the wireless controller 101 above, except for not explicitly mention that the control module further comprises a Wi-Fi transceiver configured to receive the change-door-status command from a remote Internet access device.  Deneen teaches an automatic transmission of a barrier status and change of status over a network comprising, a control module 20 communicated to receive the change-door-status command from a remote Internet access device [see Abstract and para. 0027].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the Internet to the controller as taught by Deneen to the controller of Faber for the advantage of convenience, because nowadays access to Internet is mostly everywhere that user is able to communication to garage system via Internet. 

            Per claim 12. Farber discloses the wireless controller 101 above, Farber further teaches “two-way data communications between, for example, a movable barrier operator and any number of remote platforms. These data communications can facilitate both giving and receiving instructions (for example, to open the movable barrier or to switch on a light) as well as providing status information (for example, that the movable barrier is open, that a light is on, or that smoke is sensed)” [col. 12, lines 53-60], with that, it is obvious the controller 201 is able to determine that the change door status to open the movable barrier to be carry out, based upon the known current position, Farber does not explicitly mention of receiving a change-door-status command from an Internet access device. Deneen teaches an automatic transmission of a barrier status and change of status over a network comprising, a control module 20 communicated to receive the change-door-status command from a remote Internet access device [see Abstract and para. 27].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the Internet to the controller as taught by Deneen to the controller of Faber for the advantage of convenience, because wherever Internet communication is available user is able to control garage system. 

Per claim 16. Farber discloses all the limitations as described in claim 11 above, except for not explicitly mention of transmitting the alert signal via a Bluetooth low energy radio link. Deneen teaches wireless controller 20 using Bluetooth to communicate with other components (e.g. position detectors) associated with garage door system [Fig. 2, para. 0027].  With that, Bluetooth communication can be applied to light fixture for communicating with controller.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the Bluetooth low energy to the controller as taught by Deneen to the system of Farber for the benefit of convenience for locally communication and energy conserving, because with Bluetooth technology for short range communication the link between two devices can be established quickly and save energy.  

	Per claim 19. Farber discloses a change-door-status command to a current position of a garage door, and generating and wirelessly communicating the alert signal to fixture light 116 [col. 13, lines 32-52] Farber does not explicitly mention of comparing a change door status command to a current position of a garage door and generating alert signal only if the change-door-status command is different than the current position of the garage door.  Deneen further teaches that the garage door status monitored by position detector transmitted to the control module 20 and wirelessly transmitted to user [para. 0027-0028] and the change of status command in the reverse direction to the control module, thereby actuating the door operator 50 to carry out the command, opening the garage door if closed, and closing the garage door if open [para. 30] With those teachings, the current position of a garage door is being monitored and stored at control module for comparing with the change of status command, if appropriate and generates alert signal.  Thus, it would have been one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the concept of storing current position of garage door for carry out the change of status command, if it is appropriated (e.g. reverse direction) and generates the alert signal only if the change-door-status command is different than the current position (e.g. reverse direction) as taught by Deneen, for the benefit of convenience and conserve energy, because if current position is identical with change of status command desired, preventing any redundancy operation on the garage door module, including generate alert signal.

Per claim 20.  Farber discloses a garage door status monitoring and control system, comprising: 
a control module (201) to receive garage door position information and to receive a change-door-status command from a remotely access device (e.g. key-fob or end-user interface 113) {Internet} said door control module comprising a programmable platform configured to:
{route said garage door position information to a wireless interface for transmission to said Internet access device}
cause said change-door-status command to generate a light or sound (116) command to a {Bluetooth} wireless controller, as well as generate a door command corresponding to said change-door-status command (e.g. door closing) the said door command being delayed a defined period of time after the generation of the light or sound command [a failure to receive an acknowledgement transmission (for example, with a predetermined period of time, such as 500 milliseconds, one second, five seconds, or some other duration of choice) from the remote peripheral platform in response to the aforementioned transmitted message can provide a basis for prohibiting the given functionality.” [col. 14, lines 10-31] that the delayed time for light fixture to reply to command message send from controller, 
the Bluetooth controller controllably generating a wireless signal in response to receipt of the light or sound command to actuate a remote fixture with light or sounder, the remote fixture configured to wirelessly return an acknowledge signal indicating receipt of the light or sound command [col. 13, lines 34-62], and 
Farber further teaches [Fig. 7] “step 703 the control circuit 201 determines that the remote peripheral platform is presently able to carry out a given functionality. For example, when the remote peripheral platform comprises a light fixture, this can comprise determining that the light fixture is presently available and able to respond to the control circuit's command to flash a warning/alert light. By one approach, this determination can be based, at least in part, upon receiving an acknowledgement transmission (as described above) from the remote peripheral platform in response to the aforementioned message. Upon making this determination, this step 703 then provides for responsively permitting a particular function to be carried out by the movable barrier operator. This can comprise, for example, permitting the movable barrier operator to carry out a timer-to-close function or a remote-close function. This can also comprise, if desired, having the remote peripheral platform carry out the given functionality (for example, by having the light fixture flash its light as a visual warning that the movable barrier is about to imminently carry out an automatic closure of the movable barrier).”  [col. 13, lines 41-62] and further teaches “step 704 and when the control circuit 201 determines that it cannot ascertain whether the remote peripheral platform is presently able to carry out the given functionality, the control circuit 201 can responsively prevent the movable barrier operator from carrying out the particular function. Accordingly, and by way of example, a failure to receive an acknowledgement transmission (for example, with a predetermined period of time, such as 500 milliseconds, one second, five seconds, or some other duration of choice) from the remote peripheral platform in response to the aforementioned transmitted message can provide a basis for prohibiting the given functionality.” [col. 14, lines 10-21] Thus, the delay period is the predetermined period for light fixture responses the acknowledgement signal, if acknowledgement signal received, control circuit carry out timer-to-close function, if no acknowledgement signal received, control circuit carry out signal to stop timer-to-close function. With the predetermined period set for acknowledgement signal and timer-to-close function carry out when acknowledgement signal received, constitute a delay period of time after communicating the light or sound command to the wireless controller; and only after the delay, generate a door command corresponding to said change- door-status command to change the position of the door. 
Farber does not explicitly mention the wireless communication is a Bluetooth communication, Deneen teaches an Internet based system for remotely monitoring and changing the door status of a garage door [Abstract] and a Bluetooth network to communicate with remote components associated with garage door system [para. 0027, 0035-36].  With that, Bluetooth technology can be applied to another remote peripheral platform (e.g. light fixture).  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the Internet for long range communication to garage system and Bluetooth communication to controller of light fixture as taught by Deneen to the system of Farber, for the benefit of convenience and quick to establish a link between two devices, because with Internet user is able to monitor and change the status of garage door from a remote location, with Bluetooth the garage door controller and fixture light controller are locally and located within a close range communication, such as near the door closure, that the pairing process is easier and quicker. 

Per claim 21.  Farber and the combination made obvious above, Farber further showed the control module (201) is disposed at a jackshaft operator (e.g. 101) and the remote fixture (e.g. 116) is remote from the jackshaft operator [see Fig. 2].

12.	Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farber et al. in of Deneen et al. and further in view of Reed et al. [US 2007/0000622; Reed].
Per claims 13-14.  Farber discloses all the limitations as described above, Farber further teaches a movement sensor (col. 6, line 10), except for not explicitly mention of monitoring a current position of the garage door with an absolute position sensor coupled to an output shaft of the motor, Reed teaches a barrier operator with magnetic position sensor, which comprising an absolute position sensor 76 which coupled to an output shaft 68 of the motor [see Fig. 3 and para. 0020].  It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention, to employ the absolute position sensor to the output shaft as taught by Reed to the system of Farber, for the advantage of accuracy of door position detection, because a solute position sensor is directly mounted to the output shaft which directly measures the rotation of the shaft, which the rotation is correlated to the position of the door. 
Response to Arguments
13.	Applicant’s arguments, see Remark, filed 7/14/2022, with respect to claim 21 have been fully considered and are persuasive and the argued of claim 1 is addressed in the rejection above.  The Non-final rejection of 4/18/2022 has been withdrawn. 

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SON M TANG/Examiner, Art Unit 2685        

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685